Citation Nr: 0430781	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a right 
sacroiliac injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active service from September 1940 to October 
1941, from October 1942 to July 1943, and from August 1950 to 
July 1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The Board advanced the case on the docket.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

An October 1943 rating decision denied the veteran's original 
claim for service connection for residuals of a right 
sacroiliac injury on the basis that he had sustained a low 
back injury in January 1942 at his civilian employment, prior 
to his second period of service - which was not aggravated 
during his second period of service from October 1942 to July 
1943.  He was notified of that denial in a letter dated 
November 8, 1943, and he did not appeal, although in his 
January 2002 notice of disagreement (NOD) alleges he was 
never notified of that decision.



That October 1943 decision, when not timely appealed, became 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103 (2004).  Furthermore, because he 
did not appeal that decision, this, in turn, means there must 
be new and material evidence since that decision to reopen 
this claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regardless of how the RO ruled on the question of whether the 
claim should be reopened, the Board still must determine 
whether new and material evidence has been submitted since 
the RO's October 1943 decision, before proceeding further, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) and Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

It must be noted that the veteran's third period of active 
service followed the October 1943 rating decision; it was 
from August 1950 to July 1952.  The April 2002 statement of 
the case (SOC) determined that new and material evidence had 
not been submitted to reopen the claim.  But, following the 
submission of additional service medical records (SMRs), 
including some relative to the veteran's third period of 
active service, the July 2003 supplemental SOC (SSOC) stated 
that the "issue [was] more properly stated as service 
connection for chronic right sacroiliac disease with 
limitation of motion of the spine" and addressed the claim 
on the full merits.  So it is unclear whether the RO 
specifically found there was new and material evidence for 
reopening the claim.  

In this regard, as mentioned, there is evidence in the SMRs 
of the veteran's second period of service that he had 
sustained a back injury in January 1942, prior to his second 
period of service (although he now contests this in his NOD), 
while employed with the Hamilton Propeller Corporation.  
Nevertheless, the SMRs of his second period of service 
indicate that he was hospitalized in July 1943 for chronic 
right sacroiliac disease and a Certificate of Disability for 
Discharge (CDD) indicates that this disability had pre-
existed the second period of service and was not aggravated 
during that term of service.  

In the veteran's original 1943 claim he reported having been 
treated for back disability in 1942 by a Dr. Fritz.  The 
veteran also listed two other laymen as having information 
about his back disability.  

Also, SMRs of the veteran's third period service reflect that 
in July 1951 it was noted that he had experienced sciatic 
pain, intermittently, since 1942.  But it reportedly had 
become more severe recently due to increased fieldwork.  
On objective physical examination his left leg was 3/16th of 
an inch shorter than his right leg, for which he was given a 
left heel lift.  The diagnostic impression was sciatic 
neuropathy resulting from an old injury to the pyriformis 
muscle.  He was subsequently hospitalized in September 1951 
for back disability and had two injections of analgesic 
medication into the pyriformis muscle.  He complained of back 
pain that radiated down his legs and on examination had 
paresthesia down the lateral aspect of at least one leg.  The 
final diagnosis was a lumbosacral sprain, improved.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000.  
Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations provide that VA will assist 
a veteran in obtaining evidence necessary to substantiate a 
claim and that VA will notify him and his representative of 
any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  This includes explaining which portion, if any, 
of this evidence is to be provided by the veteran and which 
part, if any, VA will attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  



It has been held that "the VCAA does not require VA to 
assist claimants attempting to reopen previously disallowed 
claims absent the provision of 'new and material evidence.'  
However, VA has chosen to assist claimants attempting to 
reopen claims in limited circumstances.  Specifically, VA 
will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  But unless and until the claim is 
reopened, VA will not give the assistance in [38 C.F.R.] 
§ 3.159(c)(4) (which involves providing a medical examination 
or obtaining a medical opinion)."  See PVA v. Secretary of 
VA, 345 F.3d 1334, 1353 (Fed. Cir. September 2003).  

This, however, notwithstanding, the veteran was afforded a VA 
orthopedic examination in September 2001, and X-rays revealed 
severe degenerative changes of the thoracic and lumbosacral 
segments of his spine. 

Also, in VAOGPREC 3-2003, issued on July 16, 2003, after the 
SSOC it was held under VA's regulations as currently 
interpreted, if a condition was not noted at entry but is 
shown by clear and unmistakable evidence to have existed 
prior to entry, the burden then shifts to the claimant to 
show that the condition increased in severity during service.  
Only if the claimant satisfies this burden will VA incur the 
burden of refuting aggravation by clear and unmistakable 
evidence.  However, this General Counsel opinion went on to 
hold that rebutting the presumption of sound condition at 
service entrance, provided by 38 U.S.C.A. § 1111, requires a 
two-pronged rebuttal standard by which VA must show by clear 
and unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.  



Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

In light of these new developments, the RO must clarify 
whether it has found that there is new and material evidence 
to reopen the claim.  Moreover, even if new and material 
evidence has been found to reopen the claim, it must be 
readjudicated in light of the new guidelines set forth in 
VAOGPREC 3-2003.  



Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

*This includes contacting the veteran and 
inquiring whether he was treated at any time for 
low back disability during his non-active duty 
with the National Guard.  If he was, he should be 
requested to specify, as best as possible, the 
dates and places of any such treatment.  Then 
take the appropriate steps to obtain these 
records and all steps taken should be documented.  

*Also ask the veteran to clarify whether all 
private clinical records concerning his low back 
disability are now on file.  With respect to any 
such records that are not on file, request that 
he complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of 
each private care provider since military 
service.  

*This includes, but is not limited to, a medical 
release for the clinical records of Dr. Fritz who 
reportedly treated the veteran in 1942.

*This also includes, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.



Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

2.  Ask the veteran to provide the names and 
current addresses of all others (non-physicians) 
who have knowledge of his low back disability.  
Contact these individuals cited and request that 
they provide such information as is available to 
them concerning the veteran's low back 
disability. 

3.  As well, ask the veteran to provide the full 
and current mailing address of the company with 
which he was employed in January 1942, i.e., the 
Hamilton Propeller Corporation.  The RO should 
then take the appropriate steps to contact the 
company, if still in existence, and inquire 
whether the veteran lost time from work due to a 
low back injury and/or filed a workman's 
compensation claim related to this.  This should 
include the claim number or other identifying 
information as to any such claim as well as all 
clinical sources involved in treatment or 
evaluation relevant to either such injury or such 
claim.  Obtain any workman's compensation 
decision and all associated records. 

4.  Then readjudicate the claim based on the 
additional evidence obtained.  In the 
readjudication, specify whether there is new and 
material evidence to reopen the claim (the 
threshold determination).  If there is, 
readjudicate the claim on a de novo basis in 
light of the guidelines established in VAOGCPREC 
3-2003.  

5.  If the benefit sought on appeal remains 
denied, send the veteran and his representative 
an SSOC.  And give them time to respond to it.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

